                                                                                              I

                                                                         Eastern District o,Kentucky
                                                                               f: ~ l EID          "

                       UNITED STATES DISTRICT COURT                           AUG 2 2 ~ 19
                                                                                              !

                       EASTERN DISTRICT OF KENTUCKY                               AT ASHLAN
                                                                               ROBERT R. C RR
                       NORTHERN DIVISION at ASHLAND                        CLERK J.S. DISTRI T COURT


                                           )
 BERNARD R. JIVIDEN,                       )
                                           )          Civil No. 19-060-HRW
         Petitioner,                       )
                                           )
  V.                                        )
                                            )     MEMORANDUM OPINION
  J.C. STREEV AL,                           )         AND ORDER
                                            )
         Respondent.                        )

                                *** *** *** ***
       Petitioner Bernard R. Jividen is a federal inmate currently confined at th             I




Federal Correctional Institution ("FCI")-Ashland, located in Ashland, Kentuckyj
                                                                                              I


Proceeding without a lawyer, Jividen has filed a petition for a writ of habeas corpu

pursuant to 28 U.S.C. § 2241, seeking relief from his conviction and sentence an

has paid the $5.00 filing fee. [D.E. No. 1, 5]

       Petitions filed under § 2241 are subject to initial screening by the Cou
                                                                                              I



required by 28 U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419                    I
                                                                                                  .
                                                                                              !
                                                                                              I

App 'x 544, 545 ( 6th Cir. 2011 ). A petition will be denied "if it plainly appears fro
                                                                                              I


the petition and any attached exhibits that the petitioner is not entitled to relief.I '

Rule 4 of the Rules Governing § 2254 Cases in the United States District Cou s
                                                                                              I


(applicable to§ 2241 petitions pursuant to Rule l(b)). See also Alexander, 419                I   .
                                            1
App'x at 545 (applying the pleading standard set forth in Ashcroft v. Iqbal, 556 U.S

662, 678 (2009), to habeas corpus petitions).

                                         I.
      In October 2013, pursuant to a plea agreement with the United States, Jivide

pled guilty to one count of receipt of child pornography in violation of 18 U.S.C. .
                                                                                        I
                                                                                        I


2252(a)(2) (Count I). As part of the plea agreement, the United States agreed t ·

dismiss Count II of the indictment, which charged Jividen with possession of chil
                                                                                        !




pornography in violation of 18 U.S.C. § 2252(a)(4)(B) (Count II). In the ple
                                                                                        I

agreement, the parties agreed to jointly recommend sentencing guidelin;

calculations, including that Jividen's base offense level of 22 should be increased b

the following:   (1) pursuant to U.S.S.G. § 2G2.2(b)(2), an increase by 2 level

 because the material involved children under 12 years of age; (2) pursuant t

 U.S.S.G. § 2G2.2(b )( 4), an increase by 4 levels because the material portraye
                                                                                        I


 sadistic conduct or depictions of violence; and (3) pursuant to U.S.S.G.
                                                                                        i

 2G2.2(b )(7)(D), an increase by 5 levels because the offense involved over 60

 images. 1




 1The parties agreed that Jividen's base offense level should also be increased £ r
 other reasons that are not relevant to his current § 2241 petition.
                                              2
      Jividen also expressly waived the right to appeal or collaterally attack his

guilty plea, conviction, and sentence (with the exception of a claim of ineffective

assistance of counsel), so long as his sentence is not above the recommended

guideline range.    In addition, notwithstanding the joint recommendation for

guideline calculations, Jividen reserved the right to argue for a variance downward

from the guideline range and a departure downward from any guideline range not1
                                                                                       I
                                                                                       I
                                                                                       I


contemplated by the plea agreement.       For its part, the United States agreed tol
                                                                                       I
                                                                                       I


recommend the lowest within-guideline term of imprisonment.

      On February 20, 2014, Jividen was sentenced to a term of imprisonment o

13 3 months on Count I of the indictment, to be followed by a life term of supervise
                                                                                       I

released, with the condition that, after 10 years of completion of supervision, wit '
                                                                                       I

no violations, Jividen may be terminated early from supervised release. As it ha

previously agreed, the United States moved to dismiss Count II of the indictment

Although Jividen did not appeal his conviction or sentence, he did file a motion t
                                                                                       i
                                                                                       1




vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 in light of th
                                                                                       I


United States Supreme Court's decision in Johnson v. United States,_ U.S._, 13

S. Ct. 2551 (2015). Jividen's § 2255 petition was denied by the District Court an      1




                                                                                       I

 although Jividen appealed to the United States Court of Appeals for the Sixth Circui ,



                                           3
his appeal was dismissed for want of prosecution. United States v. Jividen, No. 2:

13-cr-045-DLB-CJS (E.D. Ky. 2013).

                                         II.

      In his § 2241 petition filed in this Court, Jividen argues that United States v.

Morrissey, 895 F.3d 541 (8th Cir. 2018), narrowed the scope of the conduc
                                                                                         1




criminalized by 18 U.S.C. § 2252, such that§ 2252 does not permit a dual convictio

for receipt and possession of child pornography arising from the same facts. [D.E
                                                                                         i

No. 1; D.E. No. 1-1] Jividen further argues that the indictment in his case wa'
                                                                                         i
                                                                                         1




defective because it did not allege that the pornographic images depicted a mino         I
                                                                                         I
                                                                                         I


under twelve years of age and did not identify which images were possessed an

which were distributed. He therefore contends that it was improper to apply 1 ,
                                                                                         I



 U.S.C. § 2252(b )(2), which increases the statutory maximum sentence for a violatio     !




                                                                                         1




 of§ 2252(a)( 4) (possession of child pornography) from 10 to 20 years. Jividen als

 contends that the failure to submit the question of the age of the minor depicted i

 the images to a jury was a violation of his Sixth Amendment rights under Alleyne

 United States, 570 U.S. 99 (2013).
                                                                                         I

       Jividen also relies upon United States v. Haymond, 139 S.Ct. 2369 (2019 ,

 and argues that the imposition of his term of supervised release pursuant to 18 U.S. .
                                                                                         I

 § 3585(k) is invalid because § 3585(k) is unconstitutional. Finally, Jividen argu ·s

                                           4
that the District Court improperly increased his base offense level under the U.S.S.G.

§§ 2G2.2(b )(2), (4 ), and (7)(D), citing to several court decisions issued long before

his   sentence was imposed.         According to Jividen, the District Courts

"misapplication" of the various sentencing enhancements provided by the

Guidelines, is "an error sufficiently grave to be deemed a miscarriage of justice of a

fundamental defect," such that he may proceed in his § 2241 petition pursuant to

Hill v. Masters, 836 F.3d 591, 595 (6th Cir. 2016).

       However, Jividen's petition must be denied for several reasons.           First,
                                                                                          !
                                                                                          I

contrary to his repeated statements in his petition, Jividen was not convicted of bot
                                                                                          1




receipt and possession of child pornography, as Count II of the indictment chargin
                                                                                          1




him with possession of child pornography was dismissed by the United States. Thus
                                                                                          !


his argument that he was improperly convicted of both receipt and possession o

child pornography based on the same underlying facts is unfounded. Moreover

because he was convicted of receipt of child pornography in violation of 18 U.S.C

2252(a)(2), the basis for his statutory maximum penalty of20 years was the statuto

penalty provided by 18 U.S.C. § 2252(b)(l), not the enhanced statutory maximu
                                                                                          I


penalty of 20 years provided by § 2252(6)(2) for a violation of § 2252(a)( 4'




                                            5
involving a prepubescent minor or a minor who had not attained 12 years of age. 2

For these reasons, neither Morrissey nor Alleyne have any bearing upon Jividen's

case, and his claims based upon them are substantively without merit.

      In addition, Jividen's petition is barred by the collateral attack waiver he

agreed to as part of his plea agreement. Such waivers are enforceable and apply to

proceedings under§ 2241. Slusser v. United States, 895 F.3d 437,439 (6th Cir.) ("Iti
                                                                                                     I

is well-settled that a knowing and voluntary waiver of a collateral attack isi

enforceable.") (citing Watson v. United States, 165 F.3d 486, 489 (6th Cir. 1999)).1
                                                                                                 !
                                                                                                 !
                                                                                                 I
In his plea agreement, Jividen bargained for and received a substantial reduction i              1




                                                                                                 I

the sentence he faced in exchange for his agreement to plead guilty and to waive hi
                                                                                                 1




                                                                                                 !


right to challenge his conviction or sentence by any means, whether by direct appea

or collateral attack. Jividen is therefore barred from challenging his conviction o

sentence in this proceeding. Moser v. Quintana, No. CV 5: 17-386-DCR, 2017

                                                                                             i
2
  Section 2252(6)( 1) provides, in relevant part, that "[w ]hoever violates, or attempt      1




or conspires to violate, paragraph (1 ), (2), or (3) of subsection (a) shall be fined unde
this title and imprisoned not less than 5 years and not more than 20 years." 18 U.S.C
§ 2252(b )( 1). Section 2252(b )(2) provides, in relevant part, that"[ w ]hoever violates    I


or attempts or conspires to violate, paragraph ( 4) of subsection (a) shall be fine'
under this title or imprisoned not more than 10 years, or both, but if any visua
depiction involved in the offense involved a prepubescent minor or a minor who ha
not attained 12 years of age, such person shall be fined under this title an
imprisoned for not more than 20 years." 18 U.S.C. § 2252(b )(2). However, a
Jividen was not convicted of a violation of § 2252(a)(4), the statutory penalt
provided by§ 2252(b )(2) did not come into play.
                                            6
5194507, at *2 (E.D. Ky. Nov. 9, 2017), ajf'd, No. 17-6421 (6th Cir. June 21, 2018);

Rivera v. Warden, FCI, Elkton, 27 F. App'x 511,515 (6th Cir. 2001).

      Further, in his § 2241 petition, Jividen challenges the increases to his base

offense level made as part of calculating his recommended Sentencing Guideline

range. Specifically, he argues that the following upward adjustments to his base

offense level were improper: (1) pursuant to U.S.S.G. § 2G2.2(b )(2) because the
                                                                                       !




material involved children under 12 years of age; (2) pursuant to U.S.S.G.          §!
2G2.2(b )( 4) because the material portrayed sadistic conduct or depictions o :

violence; and (3) pursuant to U.S.S.G. § 2G2.2(b)(7)(D) because the

involved over 600 images.      However, as part of his plea agreement,

specifically agreed to jointly recommend sentencing guideline calculations,j
                                                                                       I
                                                                                       I
                                                                                       I

including these specific upward adjustments to his base offense level. United States!

v. Jividen, No. 2: 13-cr-045-DLB-CJS (E.D. Ky. 2013) at D.E. No. 16, Ple~
                                                                                       i



Agreement, at ,i 5. Having received the benefit of the plea agreement, Jividen
                                                                                       !
                                                                                       !



provides no reason why he should not be held to his bargain with the United States.1
                                                                                       1




      Even putting his plea agreement aside, Jividen is still precluded from relie

because he may not assert his claims in a habeas corpus petition filed pursuant to 2~
                                                                                       I



U.S.C. § 2241. A federal prisoner generally may not use a § 2241 petition t            !
                                                                                       !




challenge the enhancement of his sentence. See United States v. Peterman, 249 F.3      1


                                                                                       i



                                          7
458, 461 (6th Cir. 2001 ). Rather, a prisoner who wishes to challenge the legality of I




his conviction or sentence must file a motion under § 2255. Id. ( explaining the      1


                                                                                      I




distinction between a§ 2255 motion and a§ 2241 petition). A§ 2241 petition may!
                                                                                      I




not be used for this purpose because it does not function as an additional ori
                                                                                      i


alternative remedy to the one available under§ 2255. Hernandez v. Lamanna, 16 F.i     I
                                                                                      I




App'x 317,320 (6th Cir. 2001).

      The "savings clause" of 28 U.S.C. § 2255( e) creates an extraordinarily narro   1




                                                                                      1




exception to this prohibition if the remedy afforded by § 2255 is "inadequate o

ineffective" to test the legality of the prisoner's detention. Truss v. Davis, 115 F 1

App'x 772, 773-74 (6th Cir. 2004). A motion under§ 2255 is not "inadequate o:

ineffective" simply because the prisoner's time to file a § 2255 motion has passed'   !
                                                                                      I




he did not file a § 2255 motion; or he did file such a motion and was denied relie ;

Copeland v. Hemingway, 36 F. App'x 793, 795 (6th Cir. 2002); Taylor v. Gilkey!
                                                                                      I



314 F .3d 832, 835 (7th Cir. 2002) (holding that § 2241 is available "only when

structural problem in § 2255 forecloses even one round of effective collatera         1




                                                                                      I

                                                                                      1




review ... "). In other words, prisoners cannot use a habeas petition under§ 2241 a   !




 yet another "bite at the apple." Hernandez, 16 F. App'x at 360.

       The decidedly narrow scope of relief under § 2241 applies with particul
                                                                                      !




 force to challenges not to convictions, but to the sentence imposed. Peterman, 24

                                           8
F.3d at 462; Hayes v. Holland, 473 F. App'x 501, 502 (6th Cir. 2012) ("The savings

clause of section 2255( e) does not apply to sentencing claims."). In Hill v. Masters,i
                                                                                        I




836 F. 3d 591 (6th Cir. 2016), the Sixth Circuit articulated a very narrow exception!
                                                                                          '

to this general rule, permitting a challenge to a sentence to be asserted in a § 2241:
                                                                                          i
                                                                                        i

petition, but only where ( 1) the petitioner's sentence was imposed when thei

Sentencing Guidelines were mandatory before the Supreme Court's decision in;

United States v. Booker, 543 U.S. 220 (2005); (2) the petitioner was foreclosed fro     i
                                                                                        I
                                                                                        I
                                                                                        I
                                                                                        I


asserting the claim in a successive petition under§ 2255; and (3) after the petitioner' :

sentence became final, the Supreme Court issued a retroactively applicable decisio        1




establishing that - as a matter of statutory interpretation - a prior conviction used t '

enhance his or her federal sentence no longer qualified as a valid predicate offense

Hill, 836 F.3d at 599-600.

       Jividen does not meet these requirements. First, his sentence was imposed i

2014, long after Booker was decided and under an advisory Sentencing Guideline

 regime. A challenge to the enhancement of his sentence therefore fails to satisf

 Hill's threshold requirement for cognizability. See Arroyo v. Ormond, No. 6: 1

 CV-69-GFVT (E.D. Ky. 2017), ajf'd, No. 17-5837 (6th Cir. April 6, 2018) ("Arroy        !



                                                                                          1




 was sentenced in October 2006, after the Supreme Court's decision in Booker ... 0

 this basis alone, Arroyo's claim does not fall within Hill's limited exception fi

                                            9
bringing a § 2241 habeas petition to challenge a federal sentence."); Contreras v.;
                                                                                         I



Ormond, No. 6: l 7-CV-329-GFVT (E.D. Ky.), ajf'd, No. 18-5020 at p. 2-3 (6th Cir.j

Sept. 10, 2018); Anderson v. Ormond, No. 6:18-CV-254-CHB, 2018 WL 6594539,,

at *3-4 (E.D. Ky. Dec. 14, 2018).

      Second, Jividen does not point to any case of statutory interpretation from the,   !




Supreme Court in support of his claims. Jividen relies upon the United States Cou~

of Appeals for the Eighth Circuit's decision in Morrissey, which held that becaus~
                                                                                         !




"[p ]ossession of child pornography is a lesser-included offense to receipt of chil      1




pornography ... convicting a defendant for both possession and receipt based on th'      I




same conduct would violate the Double Jeopardy Clause." Morrissey, 895 F.3d a'
                                                                                         !




548 (citations and quotations omitted). Although Jividen argues that this is a "ne       i




interpretation" of the meaning of§ 2252 that was previously unavailable to him, th

court in Morrissey was simply applying a rule that has long been the rule in the Sixt

Circuit. See United States v. Dudeck, 657 F.3d 424,431 (6th Cir. 2011) ("Ifit canno      I

                                                                                         I
                                                                                         1




be determined that separate and distinct conduct occurred for each offense, this cas

 is controlled by Ehle: conviction for both receipt and possession based on the sam •

 images violates the Double Jeopardy Clause.")( citing United States v. Ehle, 640 F .3




                                           10
689,698 (6th Cir. 2011)). 3 Moreover, as noted above, Jividen was not convicted of:

both receipt and possession of child pornography based on the same images; rather,

he was convicted only of receipt. Thus, there is no Double Jeopardy violation.

      Jividen also suggests that his supervised release term of life is improper in!

light of United States v. Haymond, --- U.S.----, 139 S.Ct. 2369 (2019), because i~

was imposed pursuant to 18 U.S.C. § 3583(k). Section 3583(k) provides:

      Notwithstanding subsection (b ), the authorized term of supervised
      release for any offense under section 1201 involving a minor victim,
      and for any offense under section ... 2252 ... , is any term of years not
      less than 5, or life. If a defendant required to register under the Sex
      Offender Registration and Notification Act [SONRA] commits any
      criminal offense under chapter 109 A, 110, or 11 7, or section 1201 or
      1591, for which imprisonment for a term longer than 1 year can be
      imposed, the court shall revoke the term of supervised release and
      require the defendant to serve a term of imprisonment under subsection
      (e)(3) without regard to the exception contained therein. Such term shall
       be not less than 5 years.
                                                                                     I
                                                                                     i

 18 U.S.C.A. § 3583(k). In Haymond, the Supreme Court addressed only the last tw;

 sentences of§ 3583(k) providing that, "'[i]f a defendant required to register und~
                                                                                     i



 [SO RNA]' commits certain specified offenses, 'the court shall revoke the term o
                                                                                     '

 supervised release and require the defendant to serve a term of imprisonment [o :
                                                                                     !




 3Indeed, as noted in Dudeck, construing possession of child pornography as a lesse :-
 included offense of receipt of child pornography was also the rule in the Eigh~
 Circuit prior to Morrissey. Dudeck, 657 F .3d at 429, n. l (citing United States '
 Muhlenbruch, 634 F .3d 987, 1003-04 (8th Cir. 2011 )( other citations omitted).
                                          11
not...less than 5 years."' Haymond, 139 S.Ct. at 2385 (quoting§ 3583(k)). Because

this provision requires the imposition of a new term of imprisonment of at least five

years if a judge determines that a defendant on supervised release committed one o      i




the enumerated offenses (regardless of the time remaining on his original sentence),i

the Supreme Court agreed with the Tenth Circuit that these two sentences violate thel
                                                                                        !




Fifth and Sixth Amendments.       Id. at 2378-79.    However, the Supreme Court

repeatedly noted that its decision addressed only the last two sentences of§ 3583(k)
                                                                                        i



imposing a mandatory minimum sentence of 5-years upon the revocation o

supervised release in certain circumstances.     Id. at 2383-85; 2386 (Breyer, J.

concurring). These provisions simply are not implicated in Jividen's case, as hi,

claim involves the first sentence of§ 3583(k) addressing the initial imposition of '

term of supervised release, not an imposition of a mandatory minimum term o,

imprisonment for violation of the terms of supervised release. In fact, the Tent

Circuit specifically concluded that, notwithstanding the unconstitutionality of th•

 second two sentences of § 3583(k) "the remaining provisions of § 3583 ... ca:          I
                                                                                        !




 function independently, without the isolated provision of§ 3583(k) that provides fo:
                                                                                        I
                                                                                        I

 a mandatory sentence of five years' reimprisonment to be imposed when supervise'
                                                                                        '


 release is revoked based on commission of a specific set of subsequent crimes.i'

 United States v. Haymond, 869 F .3d 1153, 1168 (10th Cir. 2017), cert. granted, 13,

                                          12
S. Ct. 398, 202 L. Ed. 2d 309 (2018), and vacated and remanded, 139 S. Ct. 23691

(2019). Thus, Jividen is not entitled to relief in light of Haymond.

      Moreover, Jividen's challenges based on Morrissey, Alleyne, and Haymondj

are all constitutional challenges, not challenges based on changes of statutory:
                                                                                             I



interpretation, and, therefore, are not cognizable in this proceeding. Rather, these:
                                                                                             !




constitutional claims must be asserted, if at all, pursuant to 28 U.S.C. § 2255(h)(2).i

Welch v. United States,_ U.S._, 136 S. Ct. 1257 (2016); In re Watkins, 810 F.!

3d 375, 377 (6th Cir. 2015). See also Rosello v. Warden F.C.1. Allenwood, 735           F.I  i



App'x 766, 768 n.5 (3d Cir. 2018) (holding that claims under Johnson and Dimayaj
                                                                                             I
                                                                                             I



are "precisely the type of constitutional claim[ s] that can be pursued in a second o :
                                                                                             i


successive § 2255 motion"); Kniebes-Larsen v. United States, Civ. No. 18-1261!

(JNE/BRT), 2018 WL 6204966, at *2-3 (D. Minn. Oct. 2, 2018).

      Likewise, Ji vi den's challenge to the sufficiency of the indictment, as well a '

to the trial court's guidelines calculations, are claims of ordinary trial error that coul
                                                                                             i


and must have been pursued on direct appeal or in an initial§ 2255 motion. Becaus            i


                                                                                             '
                                                                                             I

Jividen's claims are all of the kind that may be asserted under§ 2255, that remed;
                                                                                             !



is not structurally "inadequate and ineffective" to test the legality of his detention'

rendering resort to§ 2241 impermissible. Hill, 836 F.3d at 594-95; Truss v. Davis;
                                                                                             I




                                            13
115 F. App'x at 773-74; McDowell v. Warden, FCC Medium Coleman, 694 F. App'x!
                                                                                          I
                                                                                          !




692, 693-94 (11th Cir. 2017).
                                                                                          I
                                                                                          I

      Finally, even if Jividen's claims did have merit, his 133-month sentence isi
                                                                                          I
                                                                                          I

below the 240-month statutory maximum he faced for a violation of§ 2252(a)(2)!            I




pursuant to § 2252(b )(1 ). Therefore, he fails to show a miscarriage of justice.

      For all of these reasons, it plainly appears from Jividen's petition that he isi

not entitled to relief. Thus, his § 2241 petition will be denied. Accordingly, it is!
                                                                                          I




hereby ORDERED as follows:

      1.     Jividen's petition for a writ of habeas corpus [D.E. No. l] is DENIED'

      2.     The Court will enter a judgment contemporaneously with this order.

      3.     This matter is DISMISSED and STRICKEN from the docket.

      This JJN<day of August, 2019.


                                                            Signed By:
                                                            Henry R. Wilhoit. Jr.
                                                            United States District Judg   I
                                                                                          '




                                           14
